Citation Nr: 0109788	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-18 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date prior to April 2, 
1998, for an award of service connection for resection of the 
left 5th rib.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 28, 1950 to 
November 30, 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which assigned an effective date of 
April 2, 1998, for service connection for resection of the 
left 5th rib. 


FINDINGS OF FACT

1.  The veteran was honorably separated from active duty on 
November 30, 1953.

2.  He filed a claim of entitlement to service connection for 
disability due to tuberculous pleurisy on December 8, 1953.

3.  In a March 1954 rating decision, service connection was 
granted for tuberculous pleurisy, effective December 1, 1953, 
but service connection was not granted for resection of the 
left 5th rib.

4.  The evidence of record at the time of the March 1954 
rating decision included service medical records definitively 
showing that the veteran underwent resection of the left 5th 
rib coincident to decortication of the left pleural space, 
performed in June 1953, because of the tuberculous pleurisy. 


CONCLUSION OF LAW

The failure to grant service connection for resection of the 
left 5th rib in a March 1954 rating decision was clearly and 
unmistakably erroneous; the proper effective date for the 
award of service connection for resection of the left 5th rib 
is December 1, 1953.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim of entitlement to service 
connection for disability due to tuberculous pleurisy in 
December 1953, less than one month following his discharge 
from service.  He was granted service connection for 
tuberculous pleurisy, effective December 1, 1953, in a March 
1954 rating decision.  Service connection was not granted for 
resection of the left 5th rib in this rating decision.  The 
veteran did not appeal this rating decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the 
United States Court of Veterans Appeals held that clear and 
unmistakable error is one of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

The evidence of record at the time of the March 1954 rating 
decision included service medical records definitively 
showing that the veteran underwent resection of the left 5th 
rib coincident to decortication of the left pleural space, 
performed in June 1953, because of tuberculous pleurisy.  
Therefore, the Board finds that the RO's failure to grant 
service connection for resection of the left 5th rib in the 
March 1954 rating decision was clearly and unmistakably 
erroneous.  

A clearly and unmistakably erroneous rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision or other adjudicative decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).  Therefore, the 
proper effective date for the award of service connection for 
the left 5th rib resection is December 1, 1953, the effective 
date of the award of service connection for tuberculous 
pleurisy.


ORDER

An effective date of December 1, 1953, for an award of 
service connection for resection of the left 5th rib is 
granted, subject to the criteria governing awards of VA 
monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

